Citation Nr: 0704281	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected hypothyroidism with Schmidt's syndrome.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active service from December 1993 to August 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that increased the rating for service-connected 
hypothyroidism from 10 to 30 percent.  

A September 2005 decision by the Board increased the rating 
to 60 percent and remanded the issue of entitlement to a 
rating higher than 60 percent to the RO, via the Appeals 
Management Center (AMC), for further development.  

Inasmuch as a rating higher than 60 percent for the service-
connected hypothyroidism is available, and inasmuch as a 
claimant is presumed to be maximum available benefit for a 
given disability, the claim for higher rating for 
hypothyroidism, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected hypothyroidism is 
manifested by cold intolerance, muscular weakness, mental 
disturbance, and sleepiness.  

3.  The veteran's hypothyroidism is shown to be productive of 
a disability picture that more nearly approximates the 
criteria for the next higher (100 percent) rating.  





CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 100 
percent for service-connected hypothyroidism are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and Supplement 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.119 including Diagnostic Code 
7903 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and in view of the Board's favorable disposition 
of the veteran's claim, the Board finds that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating for the veteran's disability has been assigned 
under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.  The 
rating criteria for DC 7903 are as follows.  

A rating of 60 percent may be assigned for muscular weakness, 
mental disturbance, and weight gain.

A rating of 100 percent may be assigned for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance, brachycardia (less than 60 beats per minute), 
and sleepiness.

The Board found, in its September 2005 decision, that the 
veteran's hypothyroidism was manifested by muscle weakness 
and mental disturbance.  The Board remanded the case for VA 
medical examination to determine whether the other criteria 
for a 100 percent rating (cold intolerance, sleepiness, 
cardiovascular involvement, and brachycardia) were shown.  

The veteran had a VA medical examination in April 2006 during 
which the examiner noted the veteran as having complicating 
factors including sleepiness and cold intolerance.  However, 
the examiner noted the veteran's pulse as 77, and made no 
notation of any cardiovascular disorder.  

Thus, the veteran is shown to have four of the six symptoms 
that the rating schedule associates with the higher (100 
percent) rating.   He is not shown to have brachycardia or a 
cardiovascular disorder associated with hypothyroidism.  

The Board notes that in view of the number of atypical 
situations it is not expected, especially with the more fully 
developed grades of disabilities, that all cases will show 
all the findings specified; however, findings sufficiently 
characterized to identify the disease and the resulting 
disability, and above all coordination of rating with 
impairment of function, are expected in all instances.  
38 C.F.R. § 4.21.  

Further, symptoms listed in the rating criteria are simply 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board finds in this situation that the veteran's symptoms 
more closely approximate the criteria for the higher (100 
percent) rating.  The Board notes that the VA examiner stated 
that the veteran had ceased working in July 2005 because of 
fatigue associated with thyroid disease; the fatigue was such 
that the veteran was unable to drive for fear of falling 
asleep behind the wheel.  

The Board accordingly finds that the criteria for the higher 
(100 percent) rating for hypothyroidism are met.  



ORDER

An increased rating of 100 percent for the service-connected 
hypothyroidism is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


